Citation Nr: 0706568	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include on a secondary basis.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an effective date earlier than December 
23, 1998 for an award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


WITNESS AT HEARING ON APPEAL 

Appellant


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  He was awarded the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO implemented an October 
1999 Hearing Officer's (HO) Decision.  By that decision, it 
was determined that new and material evidence had not been 
received to reopen a claim for service connection for 
tinnitus, service connection for hearing loss was denied, and 
service connection for PTSD was granted, effective December 
23, 1998.



FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to 
acoustic trauma during active service in the Republic of 
Vietnam.

2.  In a June 1996 decision, the Board denied service 
connection for tinnitus.  

3.  Evidence associated with the claims file since the 
Board's June 1996 decision, is so significant that it must be 
considered in order to fairly adjudicate the claim.

4.  The veteran's tinnitus is related to acoustic trauma 
during active service in the Republic of Vietnam.

5.  By an April 1993 rating action, the RO denied service 
connection for PTSD.  In a June 1996 decision, the Board 
affirmed the RO's denial. 

6.  On December 23, 1998, the RO received the appellant's 
request to reopen his claim for service connection for PTSD; 
service connection has been established from this date and 
there is no evidence of any earlier unadjudicated formal or 
informal claim as to this issue.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2006).

2.  The Board's June 1996 denial of service connection for 
tinnitus is final. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1995).

3.  The evidence received since the Board's June 1996 denial 
is new and material, and the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

4.  The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304.

5.  An effective date earlier than December 23, 1998 for the 
grant of service connection for PTSD is precluded as a matter 
of law.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Because the Board is granting the veteran's petition to 
reopen his claim for service connection for tinnitus and is 
awarding service connection for bilateral hearing loss, any 
further assistance and notice with respect to these claims is 
unnecessary.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).

Regarding the claim of entitlement to an effective date 
earlier than December 23, 1998 for an award of service 
connection for PTSD, the United States Court of Appeals for 
Veterans Claims (Court) has held that once a claim for 
service connection is granted, the claim is substantiated and 
further VCAA notice is not required with downstream questions 
such as the appropriate effective date.  Dingess v. 
Nicholson, 19 Vet. App. 483, 490-1 (2006).

Further, the VCAA is not applicable when the outcome is 
dependent on interpretation of the law rather than the facts.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As will 
be discussed in detail, even if all of the facts as alleged 
by the veteran, were accepted, the law would dictate a denial 
of an earlier effective date.

By regulation, when a veteran is seeking a benefit to which 
he is not entitled as a matter of law, VA will refrain from 
or discontinue providing assistance.  See 38 C.F.R. § 
3.159(d).  Accordingly, there is no duty either to further 
assist the veteran in the prosecution of his earlier 
effective date claim.

II.  Service Connection Laws and Regulations

General Criteria

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 
3.309 (2006).


Combat Criteria

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002). 
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).

Hearing Loss Criteria

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2006).



III.  Analysis

1.  Bilateral Hearing Loss

The veteran has testified that his current hearing loss is 
the result of having been exposed to artillery and gunfire 
noise during active duty in the Republic of Vietnam.  In the 
alternative, he maintains that he incurred hearing loss as a 
result of a head injury during service.  

The veteran underwent a private audiology examination in 
March 2000.  The test results included pure tone thresholds 
and a speech discrimination test.  Although it is unclear 
whether the person conducting the test was a state licensed 
audiologist, the facility where the test occurred employs 
audiologists, and under Connecticut law the person conducting 
an audiology test would ordinarily be required to be a state 
licensed audiologist.  Connecticut General Statutes 
§§ 20.408-416(b)-13.

The results of that test show bilateral sensorineural hearing 
loss that meets the criteria of 38 C.F.R. § 3.385, on the 
basis of both pure tone thresholds and speech discrimination 
scores.  

The Board observes that recent VA audiolgoical examination 
reports, dated in April 1999, April and July 2000, and 
November 2002, were found to have been inconsistent and 
invalid because of a variety of factors, such as an inability 
to resolve the functional component, improper insertion of a 
hearing aid, and inconsistent responses on the veteran's 
part.

The Board is resolving reasonable doubt in the veteran's 
favor and concludes that current bilateral hearing loss is 
demonstrated.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  38 
U.S.C.A. § 1111.

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry. Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  (Parenthetically, the 
Board observes that the veteran's November 1968 service 
separation examination report contains a history of blunt 
head trauma, with scalp lacerations, and one and one-and-a-
half weeks of poor recall and mild headaches).  

Service personnel records document that the veteran's 
military occupational specialty was as a chaplain's 
assistant.  He served in Vietnam from December 5, 1967 to 
November 20, 1968, and was awarded a Bronze Star Medal in 
connection with ground operations against the enemy in the 
Republic of Vietnam from January 1 to August 31, 1968.  

Here, the evidence supports a finding that the veteran 
participated in combat operations.  As a combat veteran; his 
statements as to exposure to excessive artillery noise under 
combat conditions are accepted as correct in the absence of 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Likewise, his exposure to excessive artillery noise is 
consistent with the circumstances, conditions, and hardships 
of service under combat conditions in Vietnam.  38 C.F.R. § 
3.303.

Thus, the Board finds the veteran's statements regarding 
exposure to excessive artillery noise in service to be 
credible.

Moreover, in a May 2000 report, prepared by H. B., M.D., the 
veteran related that he had been exposed to a "great deal of 
noise exposure" during his service in Vietnam.  Dr. B. 
indicated that he had treated the veteran a few days earlier 
for has severe hearing loss and tinnitus.  It was the opinion 
of Dr. B. that there was a high probability that the 
veteran's acoustic trauma, which he sustained during his 
military days, had contributed significantly to his "current 
situation," i.e., his bilateral sensorineural hearing loss.  

Given the nature of the disability and the credible evidence 
of excessive noise exposure in service, the current findings 
of bilateral hearing loss, and the medical opinion linking 
hearing loss to service; it is at least as likely as not that 
his exposure to acoustic trauma in service was the cause of 
his bilateral hearing loss.

By extending the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. § 5107.

2.  Petition to Reopen-Service Connection for Tinnitus

In a June 1996 decision, the Board denied service connection 
for tinnitus.  As there was no timely appeal, the Board's 
June 1996 denial of service connection for tinnitus is final.  
See 38 U.S.C.A. § 7104.

Evidence considered by the Board at the time of the June 1996 
decision included the veteran's Form DD 214, reflecting that 
he had served as a chaplain's assistant.  Also of record were 
the veteran's service medical records, to include a November 
1968 service separation examination report, which contained a 
notation of a history of blunt head trauma, with scalp 
laceration, and one and one-half weeks of poor recall, and 
mild headaches.  Tinnitus was not noted on separation 
examination.  On an associated Report of Medical History, the 
veteran denied any history of ear, nose or throat problems.  

Post-service VA and private treatment and examination 
records, dated from 1973 to 1995, were also of record at the 
time of the Board's June 1996 decision.  These reports 
reflect that the first complaints of tinnitus were in 
February and March 1987, when the veteran reported having 
occasional tinnitus after a head injury twenty years earlier.  
In February 1987, a diagnosis of tinnitus was entered.  A 
March 1987 audiological examination report noted that the 
veteran had constant tinnitus; it was reported that he had 
been exposed to noise during service.  Notably, the Board 
observes that tinnitus was not reported on VA examinations, 
conducted in December 1968, November 1973 and April 1976.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under the version of 38 C.F.R. § 3.156(a), applicable to 
claims to reopen received prior to August 21, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the Board's June 1996 
decision includes May 2000 report of H. B., M.D, containing 
an opinion that the veteran's acoustic trauma, sustained 
during military had contributed significantly to his 
"current situation."  The doctor had noted that the 
"current situation" included tinnitus. 

As the May 2000 private audiological report provides 
competent evidence of a link between the veteran's tinnitus 
and in-service acoustic trauma, the Board finds it is so 
significant that it must be considered to fairly adjudicate 
the claim.  Hence, the May 2000 private report meets the 
requirement of new and material evidence.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.

New and material evidence having been received; the claim for 
service connection for tinnitus is reopened.

The issue of entitlement to service connection for tinnitus 
is therefore reviewed on a de novo basis by the Board.  
38 U.S.C.A. § 5108.

In statements and testimony throughout the duration of the 
appeal, the veteran has maintained that he has tinnitus as a 
result of being exposed to artillery and gunfire noise during 
active service in the Republic of Vietnam.  In the 
alternative, he has maintained that he has tinnitus as a 
result of an in0serice closed-head injury.  The veteran is 
competent to testify, as he has, that he experienced hearing 
loss following noise exposure in service.  This noise 
exposure and tinnitus apparently occurred during combat in 
Republic of Vietnam.  

In support of the veteran's contention are service personnel 
records reflecting that he served in the Republic of Vietnam 
from December 5, 1967 to November 20, 1968, and was awarded a 
Bronze Star Medal in connection with ground operations 
against the enemy in the Republic of Vietnam from January 1 
to August 31, 1968.  

As a combat veteran; his statements as to exposure to 
excessive artillery noise under combat conditions are 
accepted as correct in the absence of evidence to the 
contrary. 38 U.S.C.A. § 1154(b).

The May 2000 opinion of H. B., M. D. attributes the veteran's 
tinnitus to in-service acoustic trauma in Vietnam.  This 
opinion, coupled with the veteran's report of ongoing 
tinnitus since service (see, Notice of Disagreement, received 
by the RO in October 1999), provides competent evidence of a 
link between current tinnitus and service.  There is no 
medical evidence that contradicts the May 2000 opinion.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for tinnitus.  
38 U.S.C.A. § 5107(b) (West 2002).


IV.  Earlier Effective Date Claim

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  

The effective date of service connection granted after a 
final decision that previously denied that benefit, will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2006).

An application that had been previously denied cannot serve 
as the basis for an effective date for a later grant of 
benefits based on a new application.  Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The effective date for a subsequently granted benefit cannot 
be earlier than the date of a prior final denial of that 
benefit.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); 
see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. 
App. 196, 198-99 (1992).  The Court has held, however, that 
the Board is not required to conjure up issues that were not 
raised by an appellant.  
See Brannon v. West, 12 Vet. App. 32 (1998).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The rating actions prior to that Board decision are subsumed 
in that Board decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1104 (2006); see also Chisem v. Gober, 10 Vet. App. 526 
(1997).

In this case, the veteran initially filed a claim for PTSD in 
September 1992.  By an April 1993 rating action, the RO 
denied service connection for PTSD. The veteran timely filed 
an appeal to the Board.  In a June 1996 decision, the Board 
denied service connection for PTSD.  The Board found that the 
claim was not well grounded because there was no competent 
evidence that he currently had PTSD.

Board decisions are final when issued unless the Chairman of 
the Board orders reconsideration of the decision.  38 
U.S.C.A. §§ 5109A, 7103(a) (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a), 20.1100(a) (2006).  

In April 1998, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims) 
affirmed the Board's decision denying service connection for 
PTSD.

In a letter to the veteran, dated in June 1998, the Board 
informed the appellant that his motion for reconsideration, 
which had been received at the Board on May 5, 1998, had been 
denied.   

On December 23, 1998, the RO received the veteran's petition 
to reopen a claim for service connection for PTSD.  In 
October 1999, pursuant to the veteran's testimony at the 
Hartford Connecticut RO, the Hearing Officer granted service 
connection for PTSD, effective from December 23, 1998; there 
is no evidence of any earlier unadjudicated formal or 
informal claim as to this issue.

Accompanying the veteran's request to reopen was a VA 
outpatient treatment record dated December 10, 1997, showing 
an assessment that the veteran "clearly meets the criteria 
for PTSD."

The veteran's representative has contended that the proper 
effective date for service connection is in 1997, when PTSD 
was initially found. 

The veteran has contended that the effective date should be 
in 1995 or 1996 on the basis of medical findings of PTSD.  
The record, however, does not show PTSD during this period, 
and the Board's final decision would preclude an effective 
date prior to June 7, 1996, when that decision was issued.

Once a formal claim for compensation has been denied on the 
basis that the service-connected disability is not 
compensable in degree, the report of VA outpatient 
examination will be accepted as an informal claim to reopen.  
Where service-connection has not previously been established, 
a claim specifying the benefit sought must be received within 
one year from the date of such examination or treatment.  
38 C.F.R. § 38 C.F.R. § 3.157(b)(1) (2006).

Because the December 10, 1997 treatment occurred more than 
one year prior to the December 23, 1998 statement identifying 
the benefit sought, the treatment record could not serve to 
establish an earlier effective date for service connection 
for PTSD.

Based upon the evidence of record, the Board finds that an 
effective date earlier than December 23, 1998, for the grant 
of service connection for PTSD is not warranted.  There is no 
evidence of any earlier unadjudicated formal or informal 
claim as to this matter.  While the veteran has argued that 
clear and unmistakable error was committed in "prior 
decisions," these contentions were made in the context of 
his denied motion for reconsideration of the Board's 1996 
decision.  Further, a claim of CUE could not lie in the 
Board's 1996 decision, because it was affirmed by the Court.  
38 C.F.R. § 20.1400(b)(1) (2006).

The veteran has argued that because the Board remanded his 
claim for service connection for PTSD in June 1996, this was 
tantamount to evidence that he had a pending claim prior to 
December 23, 1998.  The veteran's contention is invalid 
because, the Board denied, not remanded, his PTSD claim in 
June 1996.  

.After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than December 23, 1998 for the grant of service 
connection for PTSD.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (the claim should be denied as a 
matter of law if the law, and not the evidence, is 
dispositive).



ORDER

Service connection for bilateral hearing loss is granted. 

New and material evidence has been received to reopen the 
claim for service connection for tinnitus.

Service connection for tinnitus is granted. 

An effective date earlier than December 23, 1998 for an award 
of service connection for PTSD is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


